USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
KAPOOR COTSYN EXPORTS and RISHAV DOC #:
EXPORTS, DATE FILED: _ 12/2/2019
Plaintiffs,
-against- 19 Civ. 971 (AT)
JATINDER DHALL, 30 BELOW CORP., TIME ORDER

SQUARE FOOD IMPORTS LLC, SEENA
INTERNATIONAL INC., HARKIRAN BHASIN,
TOLL GLOBAL FORWARDING (INDIA) PVT.
LTD., SEAWAY INTERNATIONAL INC., and
SEAMASTER LOGISTICS, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

 

The case management conference scheduled for December 17, 2019, is hereby
ADJOURNED to December 19, 2019, at 11:20 a.m.

SO ORDERED.

Dated: December 2, 2019
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
